Title: II. Thomas Jefferson to George Washington, 12 February 1793
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Feb. 12. 1793.

According to the desire you expressed the other day when speaking of the application of France for 3. millions of livres, I have the honour to inclose a statement of the Questions which appear to me to enter into the consideration of that application. After putting them on paper, I saw that some developements and observations would be necessary to explain their propriety and connection. These therefore I put down summarily on another paper, also inclosed. As they relate to the affairs of another department, some of these ideas may be wrong. You will be readily able however to correct them from the information you possess, or may procure from that department. Still however, combining and weighing them with the ideas of others, and, most of all, trying them by your own judgment, they may contribute to enable you to form an ultimate decision of what is right; in which decision no man on earth has more entire confidence than he who has the honor to be with sincere and affectionate respect, Dear Sir Your most obedt & most humble servt

Th: Jefferson

